—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated October 2, 1992, which granted the defendant Sternlieb’s motion for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against her.
Ordered that the order is affirmed, with costs.
There was probative evidence submitted by the defendant Sternlieb which indicated that the car operated by the defendant Modeste, while travelling northbound, suddenly crossed over yellow lines and struck her car which was proceeding southbound. In the absence of any probative evidence to the contrary from the plaintiff, the defendant Sternlieb’s motion for summary judgment was properly granted (see, Viegas v Esposito, 135 AD2d 708; Morowitz v Naughton, 150 AD2d 536; Tenenbaum v Martin, 131 AD2d 660; Seraphin v Connaughton, 172 AD2d 509). Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.